N
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 18, 19, 21, 22 are in the application. 
Claims 1-11 are drawn to compounds of formula I, 
Claims 12-14 are drawn to formula IA, wherein R1-R4 are all H. Search was expanded to formula I . Claim 15 is drawn to certain species. 
Claim 18,19 and 22 are withdrawn drawn to a method . 
Claim 21 is also drawn to certain species.

Examiner had restricted the compounds and the methods. 
Applicants had elected compounds and the species of formula 1A. which are compounds wherein All R1-R4 are H. Claims 12-14, some species in 15 and 21 and species 5-11 may also fall within the scope depending on the second substituent. 

 Response to the amendment:-
Claim Rejections - 35 USC § 112
The rejection under 35 USC 112  over claim 21 is withdrawn as  the generic compounds are cancelled and only species are claimed. 
Claim Rejections - 35 USC § 102
All 102 rejection have been withdrawn applicants have amended the claims to  recite that R4 NR9R10, R9 and R10 cannot be a H. 



As the elected species of formula IA was allowable the search was expanded to include the next species and therefore there are new rejections. A telephone call was made and Examiner left a message to resolve some issues, however the attorney did not return the call. 

New Grounds of rejections:-
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-3, are rejected under 35 U.S.C. 102(a)(1)as being as being anticipated by DN 17:397   Bahr Hans, 1922, 55B, 1912-1928 STN Caplus abstract. 

DN 17:397   Bahr Hans, 1922 55B, 1912-1928.
AN 1923:397 CAPLUS Full-text DN 17:397 OREF 17:92f-i,93a-i,94a TI Ketonanils. E. Knovenagel. II. Constitution of the N-


    PNG
    media_image1.png
    296
    331
    media_image1.png
    Greyscale

It reads on compounds where R2 and R4 are both alkyls. 


Claim Objections
Claim 15 is objected to because of the following informalities:  the print is not clear.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Moudgill K. 
1921, Bromoquinaldines DN 16:2079  Moudgill K.. dis closes the compound of formula 


    PNG
    media_image2.png
    208
    293
    media_image2.png
    Greyscale

R6 is a halogen and R2 is an alkyl. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,431,774 Felder-Schraner et al. 

Applicants claims are drawn to compounds of the formula 
    PNG
    media_image3.png
    344
    401
    media_image3.png
    Greyscale
. Where in R1 is alkyl, R6 is H or halogen, R2R-R5, R7 and be a H or an alkyl or a halogen substituted alkyl or a NR9R10 or CN. 
Scope and Content of Prior Art and the claims MPEP 2141.02 
The reference teaches compounds of the formula 	
    PNG
    media_image4.png
    93
    175
    media_image4.png
    Greyscale
	R1 is an alkyl, and its R2, R3, R4, R5 are H, alkyl, halogen, CN,, or it is F or a NH2 or CF3. 
Therefore very similar substituents on the compound is disclosed. 
Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The prior art discloses a genus which has practically the same substituents. The variable are the same on the same core. Therefore one of skill in the art would make compounds of the genus. Even though the prior art specifically teaches the sulfate, the anion is there and made. Therefore the anions are disclosed. The motivation to make them does not have to be the same as that of applicants. The genus is small and can be easily envisioned, and therefore a person of skill in the . RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE.



Conclusion
Claims 1-15, 21  are rejected. 
 Claims 18, 19, 22 method claims  were withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                       



August 9, 2021.D